Citation Nr: 9906709	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  92-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating for individual unemployability 
as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision by the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied, inter alia,  the veteran's claim 
of entitlement to a TDIU.  In January 1998, the Board 
remanded the claim to the RO for additional evidentiary 
development, including to obtain medical records from the 
Social Security Administration (SSA) which were potentially 
relevant to the claim.  Following this development the RO 
continued its denial of a TDIU in an August 1998 rating 
decision.  The case was returned to the Board and the veteran 
continues his appeal.


FINDINGS OF FACT

1.  The veteran is currently service-connected for 
postoperative arthrodesis of the left knee, rated as 40 
percent disabling, and residuals of tonsillectomy, rated as 
noncompensable;  he has a combined disability evaluation of 
40 percent.

2.  The veteran has earned an associates degree and a 
baccalaureate's degree in management. 

3.  The level of industrial impairment which may be 
attributed solely to the veteran's service-connected 
arthrodesis of the left knee and residuals of tonsillectomy 
is not, in itself, of such severity as to warrant 
extraschedular consideration.

4.  The level of industrial impairment which may be 
attributed solely to the veteran's service-connected 
arthrodesis of the left knee and residuals of tonsillectomy 
is not, in itself, of such severity as to preclude him from 
obtaining or retaining all forms of substantially gainful 
employment, including employment involving sedentary 
activity.


CONCLUSIONS OF LAW

1.  Referral of the case to the Director of the Compensation 
and Pension Service for extraschedular consideration is not 
warranted.  38 U.S.C.A. § 4.16(b) (1998).

2.  A total disability rating for compensation based on 
individual unemployability is not warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is service-connected for postoperative 
arthrodesis of his left knee, presently rated as 40 percent 
disabling, and for residuals of a tonsillectomy, presently 
rated as noncompensable.  His non-service-connected 
disabilities include Paget's disease of his right tibia, a 
psychiatric disorder alternately diagnosed as severe 
dysthymia or an anxiety reaction, sacroiliac strain, impaired 
vision and hearing, bilateral metatarsalgia of his feet, 
cellulitis with ascending lymphagitis, deep vein thrombosis 
of his left leg, and bilateral degenerative joint disease of 
his hips.  The records show that he had been treated on 
several occasions over the years for recurrent problems 
associated with his non-service-connected low back pain, his 
psychiatric disorder, and Morton's neuroma of his feet.  VA 
medical records, dated in 1995, show that he was treated for 
subjective complaints of pain and discomfort of his left 
knee.  The medical records generally indicate that the 
veteran is severely disabled and incapable of gainful 
employment as a result of the combined effect of the above-
mentioned psychiatric and physical disabilities. 

At a May 1997 RO hearing before a traveling Board Member, the 
veteran testified that his left knee disability rendered him 
unemployable.  In this regard, he reported that it prevented 
him from being able to stand for any length of time and this 
made him an unattractive hire from an employer's point of 
view.  He stated that though he earned an associate's degree 
and also a baccalaureate's degree in management, he lacked 
the employment experience in his fields of study to make 
employment based on his education practical.  He further 
reported that he had previously worked as a mechanic, and 
then thereafter tried to work as a cashier at a convenience 
store, but that he was no longer able to pursue such 
employment due to his inability to stand for prolonged 
periods.  He stated that he last worked as a cashier in 1995, 
and that he left that job because his back and feet bothered 
him too much.  Other testimony indicated that the veteran 
believed that the symptoms associated with his non-service-
connected feet and back problems were the primary reasons why 
he was unable to maintain a job.  He reported at the time of 
the hearing that he was 71 years old.  When asked whether he 
had ever been advised by his doctors not to work due to his 
disabilities, the veteran answered that he had never been 
told by them that he could not or should not work, but rather 
that he should take it easy.

In the RO's most recent rating action, dated in August 1998, 
the rating officer determined that the veteran's service-
connected disabilities did not warrant an award of a TDIU, 
and that the facts of the case did not warrant referral of 
the claim to the Director of the Compensation and Pension 
Service for extraschedular consideration, pursuant to 
38 C.F.R. § 3.321(b)(1) (1997). 


II.  Analysis

The veteran's claim of entitlement to a TDIU is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is not inherently implausible.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1998).  However, it is the established VA 
policy that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans unemployable by reason of 
service-connected disabilities, but who fail to meet the 
standards set forth in paragraph (a) of this section.  
38 C.F.R. § 4.16(b) (1997).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1997).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which 
takes his case outside the norm, with respect to a similar 
level of disability under the rating schedule.  38 C.F.R. 
§§ 4.1, 4.15 (1997).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  However, unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19 (1997).  Factors to be considered, however, 
will include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(1997).  

The evidence shows that the veteran's service-connected left 
knee arthrodesis produces work limitations with regards to 
his difficulty with standing , but no marked interference 
with employment beyond that contemplated by the substantial 
40 percent schedular rating he now enjoys; the medical 
records do not show that there have been recent 
hospitalizations (frequent or otherwise) for the condition 
and the record does not identify any other factor which would 
render impractical the application of the regular schedular 
rating standards for the service-connected left knee 
arthrodesis, rated in the schedule as ankylosis of the knee, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (1997).  
Special notice is made of the fact that the veteran's oral 
testimony, as presented at a May 1997 RO hearing before a 
traveling Board Member, indicated that while he had 
difficulty standing upright due to his left knee disorder, it 
was his low back and bilateral foot symptoms which were the 
primary cause of his inability to work.  Further, he stated 
at the hearing that he had never been advised by his 
physicians that he was unable to work or should not pursue 
work on account of his left knee disability.  Therefore, the 
record does not establish a basis for referral of the claim 
for consideration of unemployability on an extra-schedular 
basis, as provided in 38 C.F.R. § 4.16(b).

The facts of the case establish that the veteran has failed 
to meet the regulatory threshold for entitlement to a TDIU 
under 38 C.F.R. § 4.16 (1997), in view of the fact that his 
service-connected left knee disability is rated as 40 percent 
disabling and, when this rating is combined with the 
noncompensable evaluation assigned for his tonsillectomy 
residuals, produces only a 40 percent evaluation.  The 
requisite minimum combined evaluation for consideration of a 
TDIU in the veteran's case must be at least 70 percent.  
38 C.F.R. § 4.16(a) (1997).  Although the veteran has stated 
that he is unable to perform gainful employment due to his 
service-connected disabilities, there is no competent medical 
evidence in the record stating that he is unemployable due to 
his service-connected left knee and residuals of a 
tonsillectomy.  The evidence establishes that his non-
service-connected conditions, particularly his psychiatric 
disorder, low back disorder, and bilateral foot problems, are 
the major impediments to employment.  Given the status of his 
service-connected left knee arthrodesis (rated 40 percent), 
and his noncompensable, nondisabling tonsillectomy residuals, 
he still has the capacity to perform sedentary jobs, given 
his background of a college education with an associate's 
degree and a baccalaureate's degree in management.  To the 
extent that the medical records indicate that the veteran is 
unemployable, it appears that he is unemployable as a result 
of his many non-service-connected disabilities, and not only 
as a result of his service-connected left knee and 
tonsillectomy.  Thus, in view of the foregoing, his claim for 
a TDIU must be denied.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.2 
(1997); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An award of a total disability rating due to individual 
unemployability as a result of service-connected disabilities 
is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


